Per Curiam.
The action in this ease was for damages sustained by the plaintiff to his property—a horse and wagon—and was founded upon the same state of facts as was disclosed in Walling v. Central Railroad Co., ante p. 504, decided at the present term. For the reasons stated in the opinion in that case, the judgment will be reversed and a writ venire de novo awarded.
For affirmance—Tiie Chief Justice, Swayze, Yoobhees, JJ. 3.
For reversal—The Chancellor, Garrison, Trenohard, Parker, Bergen, Kalisch, Bogert, Yredenburgh, Cong-don, White, JJ. 10.